Citation Nr: 0416270	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  02-19 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel






INTRODUCTION

The veteran had active military service from September 1965 
to September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision that, 
inter alia, granted service connection and assigned an 
initial 10 percent evaluation for PTSD, effective September 
28, 2001.  The veteran filed a notice of disagreement (NOD) 
with the assigned rating in June 2002, and the RO issued a 
statement of the case (SOC) in September 2002.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in November 2002.  

In December 2003, the Board remanded the veteran's claim to 
the RO to schedule a requested hearing.  The veteran was 
subsequently scheduled for a May 2004 videoconference hearing 
but failed to report.  

Because the claim for a higher rating for PTSD involves 
disagreement with the initial 10 percent rating assigned, the 
Board has characterized the claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Since the September 28, 2001, effective date for the 
grant of service connection, the veteran's PTSD has been 
manifested, primarily, by anxiety, sleep disturbance (to 
include nightmares), intrusive thoughts, suspiciousness, 
avoidance of crowds, and panic attacks; these symptoms 
reflect no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with normal routine 
behavior, self-care, and conversation), due to such symptoms 
as: anxiety, suspiciousness, panic attacks (weekly or less 
often), and chronic sleep impairment.  


CONCLUSION OF LAW

The criteria for an initial 30 percent rating for PTSD, from 
September 28, 2001, are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Prior to the February 2002 rating decision, in which the RO 
granted service connection for PTSD, the RO issued the 
veteran two letters, both dated in October 2001, which 
satisfied the statutory and regulatory requirement that VA 
notify a claimant of the evidence necessary to substantiate 
his claim and what evidence, if any, would be obtained by the 
claimant and which evidence, if any, would be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  

In the October 2001 letters, in particular, the RO notified 
the veteran that it would obtain such things as medical 
records, employment records, or records from other Federal 
agencies.  The letters also identified what the evidence 
needed to show to establish entitlement for a service-
connected disability, in particular PTSD.  The also requested 
that the veteran tell it about any additional information or 
evidence that needed to be obtained, and informed the veteran 
that it would give him 60 days to submit evidence before 
proceeding with his claim.  See Pelegrini v. Principi, 17 
Vet. App. 241 (2004), in which the Court held that proper 
VCAA notice should notify the veteran of: (1) the evidence 
that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  

The Board acknowledges that the veteran has not been 
specifically informed of the evidence necessary to 
substantiate his claim with respect to an initial rating in 
excess of 10 percent for PTSD.  Furthermore, the veteran has 
not been advised of what evidence he is responsible for 
obtaining and what evidence VA will obtain.  

The Board is cognizant that in Huston v. Principi, 17 Vet. 
App. 195 (2003), the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's decision as to a 
claim for an earlier effective date for a grant of service 
connection in light of the Board's failure to mention or 
discuss the new notices requirements of the VCAA.  

In this case, the veteran raised the issue of a rating in 
excess of 10 for PTSD in his NOD following the February 2002 
decision.  In such situations, VA's General Counsel has held 
that further notice of the VCAA is unnecessary.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  In its opinion, the 
General Counsel held that if, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives an NOD that raises a new 
issue, section of 7105(d) requires VA to take proper action 
and issue an SOC if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  The Board is bound in its decisions by the 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs.  38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 20.101(a) (2003).  

The Board notes that through the September 2002 SOC, the RO 
notified the veteran and his representative of the legal 
criteria governing the claim, the evidence that had been 
considered in connection with his appeal, and the basis for 
the denial of the claim for more than an initial 10 percent 
rating for PTSD.  Moreover, neither the veteran nor his 
representative has identified any outstanding sources of 
pertinent evidence that need to be obtained.  In this 
respect, the veteran reported in his November 2002 VA Form 9 
that he was "attempting to schedule continuing counseling 
[with] the Erie, PA Vet Center."  The record does not 
reflect any subsequent report from the veteran or his 
representative of such counseling.  

In light of VAOPGCPREC 8-2003, as well as the September 2002 
SOC, the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been afforded ample opportunity to submit such 
information and evidence.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding with a decision on his 
claim on appeal at this juncture.  

II.  Background

The veteran filed an application for entitlement for service 
connection for PTSD in September 2001.  

In a December 2001 VA examination report, the veteran was 
noted to have been awarded the Combat Action Ribbon and a 
Purple Heart for his service in Vietnam.  The veteran 
reported that he had had little or no difficulty with Vietnam 
until four or five years previously after he had been sent 
some materials associated with Vietnam by an individual from 
his former military unit.  Since that time, and increasingly 
over the previous six months, because of other stressors in 
his life his symptoms had included daily recollections about 
the war, which varied from being intrusive to just in 
passing.  The veteran also recounted that for many years he 
had avoided crowds and did not like to talk about, think 
about, or feel anything related to the war.  For the last 
four or five years he had had increasing difficulty with 
nightmares, and that these occurred once a week or so.  

The examiner noted the veteran's report that he had no 
friends and trusted no one, and that he was essentially a 
loner.  The veteran did not care for holidays, social 
gatherings, parades, fireworks, etc., and described himself 
as very easily startled by sudden approaches or loud noises.  
The veteran also described being restless most of the time, 
and anxious to the point of shaking at times.  He described 
himself as short fused in his temper, patience and 
frustration.  The veteran's symptoms were reported as having 
become worse in the last six or seven months, since he had 
lost his job, in addition to both of his parents becoming ill 
and his wife having a stroke.  The examiner noted that the 
veteran had no formal history of psychiatric treatment, had 
not taken any psychotropic medications, and that he and his 
wife had previously been in counseling because the veteran 
would leave family gatherings because of his anxiety 
associated with crowds.  

On mental status evaluation, the veteran was alert, oriented 
in all three spheres, in good contact with routine aspect of 
reality and showed no signs or symptoms of psychosis.  He 
spoke in normal tones, rhythm and rate.  The veteran's 
conversation was relevant, coherent, goal-directed and 
organized.  He was noted as acknowledging distress over 
recent events in his life and that he was bothered more with 
things associated with Vietnam since his stress level had 
risen.  The veteran was noted as pleasant, cordial and 
personable.  His depression was reported as no more than of a 
moderate intensity, and he was also noted to have some 
underlying anger.  Affect was responsive, well modulated and 
broad based;. memory and intellect appeared to be intact.  
There were no major impediments in insight or judgment.  

The examiner's impression was that the veteran had a 
dysthymic disorder, secondary to multiple life stressors that 
were not related to his military experiences, and also PTSD 
that was found to be of no more than moderate intensity.  In 
addition, the examiner noted that the veteran did have 
difficulty with increasing symptoms of PTSD, which were 
subtracting from his enjoyment of life and from his ability 
to function smoothly in multiple areas.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 55 
to 60.  It was noted that the GAF score suggested the PTSD 
was presenting the veteran with moderate impairments in 
social, occupational and emotional/psychological functioning 
at the present time and that these would probably continue to 
create some difficulties of one type or another, even once 
the veteran became reemployed.  

A November 2001 Vet Center evaluation report reflects that 
the veteran presented with increased nightmares, day 
intrusions, and anxiety.  The severity of the veteran's 
symptoms were noted to have intensified in August 2001 after 
the company he worked for closed their plant and put everyone 
out of work.  Since losing his job, the veteran was noted as 
reporting that he had become increasingly irritable and had 
begun to experience frequent nightmares and day intrusions.  
He reported four to five hours of sleep a night and being 
tired when he awakened.  The veteran also noted that he had 
been divorced, had remarried and that the relationship was 
stable, and that he had good relations with his two adult 
children from his previous marriage.  He reported few 
relationships outside the family and that he had significant 
mistrust towards others.  

On mental status evaluation, the veteran was friendly but 
anxious.  He presented as average in intelligence, his speech 
was spontaneous and goal directed, he was oriented in all 
three spheres, both short and long-term memory were intact, 
and he did not present any delusional thinking or 
hallucinations.  It was noted that a sudden loss of 
employment and recent terrorist attacks had triggered 
symptoms of delayed PTSD that were noted as mild to moderate 
in severity.  The diagnostic impression was PTSD, mild to 
moderate in severity, with a GAF score of 60.  

In his above noted November 2002 VA Form 9, the veteran 
reported that he had depressed mood, anxiety, suspiciousness, 
and chronic sleep impairment and memory loss.  He also 
reported that he didn't care to be around people, and had 
recently changed jobs to get away from having to deal with 
people.  

III.  Analysis

The veteran contends that his service-connected PTSD is more 
severe than the current rating assigned following the initial 
grant of service connection.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's PTSD has been rated as 10 percent disabling 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2003).  Under that code, a 10 percent evaluation is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with normal routine behavior, self-care, and 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).  Id. 

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  Id. 

The medical evidence of record documents that the veteran's 
PTSD has been manifested, primarily, by anxiety, sleep 
disturbance (to include nightmares), intrusive thoughts, 
suspiciousness, and aversion to crowds.  The veteran is also 
noted to be depressed, and has complained of panic attacks 
and memory problems.  The veteran's symptoms have been 
reported as causing mild to moderate, as well as moderate, 
disability, as reflected by both the November 2001 Vet Center 
evaluation report and the December 2001 VA examination 
report.  

Considering such evidence in light of the criteria noted 
above, the Board finds that since the effective date of the 
grant of service connection, the veteran's PTSD has more 
nearly approximated the criteria for a 30 percent rating, 
rather than the assigned 10 percent rating.  38 C.F.R. § 4.7.  
In this respect, the Board finds the veteran's symptomatology 
associated with his PTSD has been assessed as more than mild 
or transient, and that the disability has been manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with normal routine behavior, self-care, and 
conversation), due to such symptoms as anxiety, 
suspiciousness, panic attacks, and chronic sleep impairment.  

The symptoms associated with the veteran's PTSD have not, at 
any point since the effective date of the grant of service 
connection, met the criteria for at least the next higher, 50 
percent, evaluation.  As noted above, a 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to certain symptoms; 
however, the Board finds that those delineated symptoms are 
not characteristics of the veteran's disability.  In this 
respect, the veteran has not been found to have a flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; or difficulty in 
understanding complex commands.  The veteran has also not 
been shown to have any significant impairment of short-and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; or difficulty in establishing and 
maintaining effective work and social relationships.  While 
the veteran has evidenced disturbances of motivation and 
mood, as noted above, such disturbances have been associated 
with a dysthymic disorder associated with non-PTSD life 
stressors (per the December 2001 examiner).  

As to the remaining symptoms, the Board finds the anxiety, 
nightmares, sleep disturbance, and flashbacks suffered by the 
veteran, to include his reported panic attacks, lack of 
friends, and problems with crowds, are more characteristic of 
the criteria for the 30 percent rating.  As the criteria for 
the next higher, 50 percent rating have not been met, it 
logically follows that the criteria for any higher 
evaluation, i.e., a 70 percent or 100 percent rating, which 
the Board has considered, likewise have not been met. 

The Board also points out that the GAF scores assigned in 
this cases are consistent with no more than an assigned 30 
percent evaluation.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a).  In this case, however, the GAFs assigned are 
consistent both with the symptoms shown, and the November and 
December 2001 examiners' assessments as to the severity of 
the veteran's PTSD.  

The veteran has been assigned GAF scores ranging from 55 to 
60, as reflected in both the VA examination report and the 
Vet Center examination report.  According to the DSM-IV, a 
GAF score of 51 to 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, and occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning.  These GAFs clearly 
indicate that the veteran's PTSD result in no more impairment 
than is contemplated by the current 30 percent rating.  

The above determinations are based on consideration of 
pertinent provisions of the rating schedule.  Additionally, 
the Board finds that there is no showing that, at any stage 
since the effective date of the grant of service connection, 
the veteran's PTSD has reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (cited to in the February 2003 SSOC).  In this 
regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the 30 percent rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For all the foregoing reasons, the Board finds that since the 
September 28, 2001, effective date of the grant of service 
connection, the veteran's PTSD has met the criteria for an 
initial 30 percent, but no higher, rating. 


ORDER

An initial 30 percent rating for service-connected PTSD, from 
September 28, 2001, is granted. 



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



